DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 2 June 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-13 and 15-21 are pending for examination.
Claim 14 is canceled.
Claims 1, 15 and 16 are currently amended.
Claims 18-21 are new.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 2 June 2022.
Amendments to the drawings have not been submitted with the amendment filed 2 June 2022.
Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 18: the subject matter of the thermoforming packaging machine is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in each claim and their functional relationship to one another. 
Claims 1 and 18 each include the following limitations which, in combination with the other structural limitations set forth in claims 1 and 18, are what make the subject matter of claims 1 and 18 allowable over the prior art:
“wherein the film source comprises a gluing table that is movable between a use position and a stowed position, the gluing table providing, in the use position, a working surface oriented parallel to a path of the lower film web and being, in the stowed position, distanced from the path of the lower film web.”
In this instance, the combination of structural elements is not taught or suggested by the prior art.  The Canamero, Reil et al., Yu, and Alberti et al. references fail to teach or suggest the claimed gluing table.
The newly cited SN Maschinenbau reference discloses a gluing table (4) and the Sabato reference discloses a gluing table (39), but neither is a part of a film source, and neither is movable between a use position and a stowed position, the gluing table providing, in the use position, a working surface oriented parallel to a path of the lower film web and being, in the stowed position, distanced from the path of the lower film web.
The newly cited Hautemont reference discloses a splicing device with a table (83) but it is not movable.  
The newly cited Butler reference discloses a splicing device with a movable lever (224) with a splice cushion material (36) having pins (232) and cushion material (230) at its end, but it is not movable as is set forth in the claims to have a working surface oriented parallel to a path of a lower film web. 
Lastly, any modification or combination of the Canamero, Reil et al., Yu, Alberti et al., SN Maschinenbau, Sabato, Hautemont or Butler structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        9 June 2022